 



Exhibit 10.3

AMENDMENT NO. 1

to

RIGHTS AGREEMENT

          This AMENDMENT NO. 1 TO RIGHTS AGREEMENT (this “Amendment”) is dated
as of June 18, 2004, between Pacific Sunwear of California, Inc., a California
corporation (the “Company”), and U.S. Stock Transfer Corporation, a California
corporation (the “Rights Agent”). Capitalized terms that are not defined herein
shall have the meanings ascribed to them in the Agreement (as defined below).

          WHEREAS, the Company and the Rights Agent previously entered into that
certain Rights Agreement dated as of December 16, 1998 (the “Agreement”);

          WHEREAS, Section 27 of the Agreement provides that, prior to the
Distribution Date, the Company and the Rights Agent shall, if the Company so
directs, supplement or amend any provision of the Agreement without the approval
of any holders of certificates representing Common Shares and no Distribution
Date, as of the date hereof, has occurred; and

          WHEREAS, the Company has determined that it is in the best interests
of the shareholders of the Company to amend the terms of the Agreement as set
forth herein;

          NOW, THEREFORE, the parties agree as follows:

          1. Section 1(h)(ii) of the Agreement is hereby amended and restated in
its entirety to read as follows:

          “(ii) any Person designated prior to the Distribution Date by the
Board of Directors of the Company as an Exempt Person, unless and until such
Person shall thereafter become the Beneficial Owner of additional shares
constituting 1% or more of the Common Shares otherwise than in a transaction or
series of transactions approved prior to such transaction or transactions by the
Board of Directors of the Company; or”

          2. The first sentence of Section 11(a)(ii) of the Agreement is hereby
amended and restated in its entirety to read as follows:

          “Subject to Section 24 of this Agreement, in the event any Person
becomes an Acquiring Person and the Distribution Date has occurred, each holder
of a Right shall thereafter have a right to receive, upon exercise thereof at a
price equal to the then current Purchase Price multiplied by the number of one
one-hundredths of a Preferred Share for which a Right is then exercisable, in
accordance with the terms of this Agreement and in lieu of Preferred Shares,
such number of Common Shares of the Company as shall equal the result obtained
by (x) multiplying the then current Purchase Price by the number of one
one-hundredths of a Preferred Share for which a Right is then exercisable and
dividing that product by (y) 50% of the then current per share market price of
the Company’s Common Shares (determined pursuant to Section 11(d) hereof) on the
date of the occurrence of such event.” In the event that any Person shall become
an Acquiring Person, the Distribution Date has occurred and the Rights are then
outstanding, the

 



--------------------------------------------------------------------------------



 



Company shall not take any action which would eliminate or diminish the benefits
intended to be afforded by the Rights.

          3. The first sentence of Section 13 of the Agreement is hereby amended
and restated in its entirety to read as follows:

          “In the event, directly or indirectly, at any time after a Person has
become an Acquiring Person and the Distribution Date has occurred, (a) the
Company shall consolidate with, or merge with and into, any other Person, (b)
any Person shall consolidate with the Company, or merge with and into the
Company and the Company shall be the continuing or surviving corporation of such
merger and, in connection with such merger, all or part of the Common Shares
shall be changed into or exchanged for stock or other securities of any other
Person (or the Company) or cash or any other property, or (c) the Company shall
sell or otherwise transfer (or one or more of its Subsidiaries shall sell or
otherwise transfer), in one or more transactions, assets or earning power
aggregating 50% or more of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to any other Person other than the Company or
one or more of its wholly-owned Subsidiaries, then, and in each such case,
proper provision shall be made so that (i) each holder of a Right (except as
otherwise provided herein) shall thereafter have the right to receive, upon the
exercise thereof at a price equal to the then current Purchase Price multiplied
by the number of one one-hundredths of a Preferred Share for which a Right is
then exercisable, in accordance with the terms of this Agreement and in lieu of
Preferred Shares, such number of Common Shares of such other Person (including
the Company as successor thereto or as the surviving corporation) as shall equal
the result obtained by (A) multiplying the then current Purchase Price by the
number of one one-hundredths of a Preferred Share for which a Right is then
exercisable and dividing that product by (B) 50% of the then current per share
market price of the Common Shares of such other Person (determined pursuant to
Section 11(d) hereof) on the date of consummation of such consolidation, merger,
sale or transfer; (ii) the issuer of such Common Shares shall thereafter be
liable for, and shall assume, by virtue of such consolidation, merger, sale or
transfer, all the obligations and duties of the Company pursuant to this
Agreement; (iii) the term “Company” shall thereafter be deemed to refer to such
issuer; and (iv) such issuer shall take such steps (including, but not limited
to, the reservation of a sufficient number of its Common Shares in accordance
with Section 9 hereof) in connection with such consummation as may be necessary
to assure that the provisions hereof shall thereafter be applicable, as nearly
as reasonably may be, in relation to the Common Shares thereafter deliverable
upon the exercise of the Rights.”

          4. Section 31 is amended in its entirety to read as follows:

          “Section 31. Governing Law. This Agreement and each Right Certificate
issued hereunder shall be deemed to be a contract made under the laws of the
state of California and for all purposes shall be governed by and construed in
accordance with the laws of such State applicable to contracts to be made and
performed within such State.”

          5. Except as expressly modified herein, the Agreement shall remain in
full force and effect in accordance with its original terms.

2



--------------------------------------------------------------------------------



 



          6. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Signatures on following page.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to Rights
Agreement to be duly executed and delivered on the day and year first above
written.

       

  PACIFIC SUNWEAR OF CALIFORNIA, INC.  
 
   
ATTEST:
     
 
   
By: /s/ CARL W. WOMACK
By: /s/ GREG H. WEAVER  

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   
Carl W. Womack
  Greg H. Weaver  
Sr. Vice President,
  Chairman of the Board and  
Chief Financial Officer
  Chief Executive Officer  
and Secretary
     
 
   
ATTEST:
U.S. STOCK TRANSFER CORPORATION  
 
   
By: /s/ RICHARD BROWN
By: /s/ NEIL T. ROSSO  

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

   
Richard Brown
  Neil T. Rosso  
Vice President
  Assistant Vice President

